Order entered October 26, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00289-CV

                               IN RE CITY OF DALLAS, Relator

                                                and

                                 CITY OF DALLAS, Appellant

                                                 V.

                                 HEATHER RUSSELL, Appellee

         On Original Proceeding and Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-16097

                                             ORDER
                            Before Justices Lang, Fillmore and Schenck

       Based on the Court’s opinion of this date in this consolidated petition for writ of

mandamus, and interlocutory appeal and appeal, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus.

       We DIRECT the trial judge of the 68th Judicial District Court, Dallas County, Texas, to

issue an order vacating the portion of its March 8, 2018 order granting Heather Russell’s rule

202 petition as to the City of Dallas.
       We ORDER the trial judge to file with this Court, within thirty (30) days of the date of

this order, a certified copy of the order issued in compliance with this order. Should the trial

judge fail to comply with this order, the writ will issue.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE